Citation Nr: 1341323	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from October 1962 to February 1967. 

This matter is on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is of record.

FINDING OF FACT

The Veteran's current bilateral hearing loss and tinnitus are attributable to his active military service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

There is evidence of a current disability.  Audiometric testing conducted during a VA examination in December 2009 reflects that the Veteran has a bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 (2013).  The VA examiner also diagnosed the Veteran with tinnitus, bilaterally.  

The Veteran's service treatment records (STRs) do not show any complaints, treatment, or diagnoses of bilateral hearing loss or tinnitus.  However, exposure to acoustic trauma is conceded as the evidence of record confirms that the base he was stationed served in the Republic of Vietnam was subjected to rocket/mortar attacks.  He has also competently reported exposure to gunfire, aircraft engines and helicopters during service.  

As to the element of a nexus, the record contains opinions provided by two different medical providers.  A December 2009 VA examiner determined that the Veteran's hearing loss and tinnitus are less likely as not a result of noise exposure during service.  The same VA examiner provided an addendum in March 2012 in which she confirmed her prior opinion that the Veteran's hearing loss is less likely than not related to his active service.  For different reasons, the Board finds these opinions inadequate and of little probative value.

On the contrary, a March 2011 opinion from J.A.C., Au.D., a private audiologist, determined that the Veteran's hearing loss and tinnitus are at least as likely as not related to his noise exposure during service.  

Given that the record contains evidence showing current disability, inservice incurrence, and medical nexus, the criteria for the establishment of service connection have been met.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

  
____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


